      Case 2:21-cv-00108-JAM-AC Document 8 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY IMPERIAL,                                No. 2:21-cv-00108 JAM AC PS
12                          Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    DEPARTMENT OF VETERANS
      AFFAIRS, et al.
15
                            Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On January 26, 2021,

20   defendant filed a motion to dismiss this case. ECF No. 5. Plaintiff did not respond. Concerned

21   that plaintiff had abandoned this case, the court issued an order to show cause within 14 days why

22   this action should not be dismissed for failure to prosecute. ECF No. 7. Plaintiff was cautioned

23   that failure respond could lead to a recommendation that the action be dismissed. Plaintiff again

24   did not respond. Plaintiff has not responded to the court’s orders, nor taken any action to

25   prosecute this case.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                       1
      Case 2:21-cv-00108-JAM-AC Document 8 Filed 03/10/21 Page 2 of 2


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: March 9, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
